DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 06/20/2022 was entered.
Amended claims 1-13, 15, 17-21, 23-25 and 27-31 are pending in the present application.
Applicants elected previously the following species: (1) an isolated vertebrate cell wherein at last one or all copies of matriptase gene are deleted or knocked out; (2) SEQ ID NO: 1; (3) a hamster cell; and (4) glycoproteins.
Claims 3-4, 7, 23-25 and 29-31 were withdrawn previously from further consideration because they are directed to non-elected species. 
In light of currently amended independent claim 1, all previously withdrawn species were rejoined and examined together with the previously elected species. 
Accordingly, amended claims 1-13, 15, 17-21, 23-25 and 27-31 are examined on the merits herein.

Response to Amendment
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Scope of Enablement was withdrawn in light of currently amended independent claim 1, particularly with the limitations “An isolated recombinant CHO-K1 derived CHO cell” and “at least one heterologous polynucleotide encoding a polypeptide of interest operatively linked to a secretory leader sequence”.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Christopher L. Frank on 08/26/2022.
The application has been amended as follows: 

In the Claims:
Claims 4, 9, 24 and 30 were amended below.  

Claim 4 (Currently amended)	The isolated CHO-K1 derived CHO cell of claim 3, wherein said one or more mutations are comprised in a coding region of the matriptase gene and result in a non- or less functional expression product, wherein optionally the one or more mutations are comprised in a polynucleotide sequence of exon 2 of the matriptase gene 

Claim 9 (Currently amended)	The isolated CHO-K1 derived CHO cell of claim 1, wherein (i) the at least one heterologous polynucleotide encoding the polypeptide of interest operatively linked to a secretory leader sequence is integrated into the genome of said cell and wherein optionally, at least one heterologous polynucleotide encoding a selectable marker or reporter polypeptide is additionally integrated into the genome of said cell; and/or (ii) the at least one heterologous polynucleotide encoding the polypeptide of interest operatively linked to a secretory leader sequence is comprised in an expression cassette.

Claim 24 (Currently amended)	The method of claim 23, wherein said one or more mutations are comprised in a coding region of the matriptase gene and result in a non- or less functional expression product, wherein optionally the one or more mutations are comprised in a polynucleotide sequence of exon 2 of the matriptase gene 

Claim 30 (Currently amended)	The method of claim 29, wherein said one or more mutations are comprised in a coding region of the matriptase gene and result in a non- or less functional expression product, wherein optionally the one or more mutations are comprised in a polynucleotide sequence of exon 2 of the matriptase gene 

Examiner’s Comment
The prior art did not teach or fairly suggest an isolated recombinant CHO-K1 derived CHO cell suitable for recombinant expression of a polypeptide of interest, wherein the CHO-K1 derived CHO cell is altered to impair the effect of matriptase, wherein the effect of matriptase is impaired because functional expression of the matriptase gene is reduced or eliminated in said cell by gene knockout, gene mutation, gene deletion, gene silencing or a combination thereof, wherein the CHO-K1 derived CHO cell comprises at least one heterologous polynucleotide encoding a polypeptide of interest operatively linked to a secretory leader sequence and the polypeptide of interest is secreted from the CHO-K1 derived CHO cell, and wherein impairing the effect of matriptase in said cell reduces clipping of the secreted polypeptide of interest as evidenced at least by the teachings of Sanberg et al (Biotechnology and Bioengineering 95:961-971, 2006), Robert et al (Biotechnology and Bioengineering 104:1132-1141, 2009), Clark et al (J. Biol. Chem. 285:27130-27143, 2010), and Dorai et al (Biotechnol. Prog. 27:220-231, 2011).  Sandberg et al identified metalloproteinases play a major role in destabilizing the production of a recombinant factor VIII from a DHFR-CHO cell line in serum-free medium (Abstract; Table 1).  Robert et al identified a metalloproteinase and cathepsin D are responsible for the degradation of an Fc-fusion recombinant protein produced from CHO cells derived from the DFHR deficient DUKX-B11 cell line (Abstract).  Dorai et al reported one or more serine-threonine class of proteases and not metalloproteases are significantly involved in the N-terminal clipping of glucagon-like-peptide-1-antibody fusion proteins produced by the CHO-K1SV cell line which is adapted to grow in animal protein free media (Abstract; Table 1).  Thus, none of Sandberg et al, Robert et al and Dorai et al teaches or suggests that matriptase/MT-SP1 plays a role in the degradation of any recombinant protein produced from any CHO cell line.  Additionally, Clark et al demonstrated that CHO-K1 cells have to be co-transfected with a plasmid encoding human matriptase and a plasmid encoding ASC1-GFP to show matriptase cleaving ASC1 (a H+-gated channel protein) specifically, but not CHO-K1 cells transfected with a plasmid encoding ASC1-GFP alone; implying that CHO-K1 cells express very little or no endogenous cell surface serine protease matriptase (Abstract; page 27138, left column, first paragraph; and Figures 6A and 6C).  Moreover, before the effective filing date of the present application (04/29/2014) Lowman et al (US 9,120,853) disclosed using CHO-S cells to express activatable anti-EGFR antibody comprising a cleavable moiety that functions as a substrate for a protease (e.g., uPA, MT-SP1) (Abstract; col. 11, lines 50-57; col. 30, lines 47-62; Example 1); and West et al (US 9,127,053) also taught generically using host cells such as COS cells, myeloma cells and CHO cells to express activatable anti-Jagged antibodies comprising a cleavable moiety which is a substrate for an enzyme (e.g., uPA, MT-SP1, ADAM17, BMP-1, cathepsin and others) (Abstract; col. 22, lines 7-17; col. 37, line 63 continues to line 20 on col. 38), without any suggestion for reducing or eliminating any endogenous enzyme in CHO-S cells or CHO cells, let alone specifically targeting endogenous MT-SP1/matriptase.  In contrast, the present application demonstrated an “unexpected” finding that matriptase is the main protease involved in proteolytic degradation of various heterologous recombinant proteins (e.g., monoclonal IgG antibody, non-antibody glycoprotein, Fc-fusion glycoprotein, a recombinant therapeutic protein) secreted from CHO-K1 derived CHO cells via siRNA, TALEN and ZFN knockdown approaches (examples 1-5).  It is also noted that the term “matriptase” defined by the present application does not cover matriptase-2 and matriptase-3 (page 12, lines 13-19).
Accordingly, for the reasoning set forth above amended claims 1-13, 15, 17-21, 23-25 and 27-31 are free of prior art of record, and they are in conditions for allowance.

	
REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest an isolated recombinant CHO-K1 derived CHO cell suitable for recombinant expression of a polypeptide of interest, wherein the CHO-K1 derived CHO cell is altered to impair the effect of matriptase, wherein the effect of matriptase is impaired because functional expression of the matriptase gene is reduced or eliminated in said cell by gene knockout, gene mutation, gene deletion, gene silencing or a combination thereof, wherein the CHO-K1 derived CHO cell comprises at least one heterologous polynucleotide encoding a polypeptide of interest operatively linked to a secretory leader sequence and the polypeptide of interest is secreted from the CHO-K1 derived CHO cell, and wherein impairing the effect of matriptase in said cell reduces clipping of the secreted polypeptide of interest; and methods of making, selecting and using the same isolated recombinant CHO-K1 derived CHO cell of the presently claimed invention.  Please also refer to the above Examiner’s Comment.
Accordingly, claims 1-13, 15, 17-21, 23-25 and 27-31 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633